DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the response dated 10/21/2022 (hereinafter “Amendment”).
A new examiner has been assigned to the prosecution of current application. His information is found in the conclusion section below.
Instant publication US 20160292456 will be referred to as “Specification” hereinafter.

Claim Status
Claims 1 and 2, 13-20 have been withdrawn.
Claims 24, 28, 29, 33, 41, 45, and 46 are amended.
Claims 9 and 11-12 have/had been canceled.
Claims 22 have been newly added.
Claims 1-8, 10, 13-22 are pending.

Claim Objection
Per claim 22, the term “a syndicated data provider” under the broadest reasonable interpretation encompasses entity and person. To avoid potential 101 issue that may arise from such interpretation, the applicant is advised to amend the expression to “a computing device of a syndicated data provider” throughout the claim. For the purpose of compact prosecution, the examiner will interpret as “a computing device of a syndicated data provider”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a central data hub configured to: perform the functions as recited in claim 10; data analyzer computing device … for analyzing the longitudinal data profiles in claim 4 and a syndicated data provider configured to perform the functions as recited in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8, 10 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 10, the claimed limitation of “central data hub configured to” perform the recited functions in the claim invoke 112(f) as described above in the claim interpretation section. The claim is rejected as the claim recites “central data hub configured to … load the first, second, and third de-identified data from the standard layout into a flexible layout using an extract, transform, and load process” but the Specification does not disclose algorithm or how this is achieved. For example, Specification discloses loading of data into a flexible layer before decomposing the data into dimensions and facts using extract, transform, and load process in paragraphs [0122] and [0123]. The paragraphs, however, merely describe the desire result as claimed rather than how this is performed.
Similarly, the claimed limitation of “central data hub configured to … decompose the first, second, and third de-identified data into dimensions and facts; load the decomposed first, second, and third de-identified data into a database of the central data hub”. Specification discloses this function in paragraphs [0122]-[0123], i.e., the data is decomposed into ‘facts’ (e.g., what the data is) and ‘dimensions’ 9e.g. who the data is associated with) and loaded into respective tables. The paragraphs, however, does not describe how this achieved rather the paragraph merely recites the desired result.
The examiner finds that claim 3 is also directed to a computer-implemented method and recites similar functions as steps in claim 3. As such, the claim is rejected as the claim lack algorithm or description of how the step(s) are achieved.
Per claim 21, the claim recites “at least one processing device … wherein the at least one processing device is programmed to …” Here, the claim due to its claim construction embodies an embodiment that a single processing device is programmed to perform the eight recited functions in the claim. One of ordinary skill, in light of the Specification, would recognize that the functions of linking the first, second, and third de-identified data using the anonymous ID and generating the longitudinal data profile belong to that of central data hub (see at least previous claims and paragraphs [0009], [0010], [0011], [0043], [0052], [0058], [0082], [0121]). As such, one of ordinary skill would recognize that the claim allows interpretation in which the central data hub is programmed to perform the recited eight functions. The Specification, however, does not disclose that the first six functions recited in the claim, i.e., generate a first plurality … generate first de-identified data … encrypt … generate a second plurality of data records, generate second de-identified data …, and generate third de-identified data …, are performed by or at the central data hub.
The dependent claims are rejected as they depend on claim(s) above and do not cure the deficiency(s) identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “central data hub configured to … load the first, second, and third de-identified data from the standard layout into a flexible layout using an extract, transform, and load process” and “central data hub configured to … decompose the first, second, and third de-identified data into dimensions and facts; load the decomposed first, second, and third de-identified data into a database of the central data hub” in claim 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner submits that while the Specification discloses the central data hub as combination of server component(s), the Specification does not disclose algorithm or how the particular function(s) are achieved. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 22 is rejected similarly as it depends on claim 10 and does not cure the deficiency(s) of claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-8, 10 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 
In the instant case, claims 3-8 (group I) are directed to a method (i.e. process), claims 10 and 22 (group II) are directed to a system, while claim 21 (group III) is directed to a system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 10 recites: 
10. (currently amended) A system for generating a longitudinal data profile from multiple disparate data sources, said system comprising: 
a central data hub configured to:
receive first de-identified data including a first plurality of data records having first encrypted identifying data and an anonymous ID, wherein the first de-identified data is generated from, insurance claims data associated with medical or pharmaceutical insurance coverage for patients, and wherein the first de-identified data is received at the central data hub in a standard layout; 
receive second de-identified data, including a second plurality of data records having second encrypted identifying data and the anonymous ID, wherein the second de-identified data is generated from the (i) services data related to a patient support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program, and (ii) patient details data that identifies a particular patient, and wherein the second de- identified data is received at the central data hub in the standard layout; 
receive third de-identified data including a third plurality of data records having third encrypted identifying data and the anonymous ID, wherein the third de-identified data is generated from the pharmacy data associated with a prescription product for patients, and wherein the third de-identified data is received at the central data hub in the standard layout; 
perform data quality checks on the first, second, and third de-identified data; 
load the first, second, and third de-identified data from the standard layout into a flexible layout using an extract, transform, and load process; 
decompose the first, second, and third de-identified data into dimensions and facts; 
load the decomposed first, second, and third de-identified data into a database of the central data hub; 
link the first, second, and third de-identified data together using the anonymous ID that is included in all of the first, second, and third de-identified data; 
extract a date from each of the first, second, and third data plurality of records in the linked first, second, and third de-identified data; 
chronologically order, based on the extracted dates, the first, second, and third plurality of data records to build a longitudinal data profile for a patient associated with the anonymous ID, wherein the longitudinal data profile is a comprehensive history for the patient that includes all of the first, second, and third de-identified data; 
receive, at a data analyzer included within the central data hub, one or more user inputs that define a subset of longitudinal data profiles stored at the central data hub; 
generate an extract based on the one or more user inputs, wherein the extract includes the subset of longitudinal data profiles; 
compare a plurality of longitudinal data profiles included in the extract by comparing at least i) patient conditions from a first longitudinal data profile of a first patient using the prescription product and participating in the patient support program with ii) patient conditions from a second longitudinal data profile of a second patient using the prescription product and not participating in the patient support program; and 
output results of the comparison by displaying the results to a user. 
(Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites a method that allows building of a longitudinal data profile, i.e. comprehensive history for a patient on data collected from multiple sources, for a patient associated with an anonymous ID and using longitudinal data profiles in comparing at least patient conditions from a first longitudinal data profile of a first patient using a prescription product and participating in a patient support program with patient conditions from a second longitudinal data profile of a second patient using the prescription product and not participating in the patient support program to output results of the comparison by displaying the results to the a user. In other word, the claimed concept of a method that allows building of a longitudinal data profile, i.e., collecting data from multiple sources, and performing data analysis on the collected data for particular patients in order to display the result of the data analysis (here, to determine an efficacy of the patient support program (e.g., by determining whether patients participating in the patient support program have, on the whole, an improved condition relative to patients not participating in the patient support program) (see paragraph [0055] of Specification). Hence, the claimed concept is a method of managing relationships or interactions between people, thus, certain method of organizing human activity.
The claim also recites data that is included in the collected data and that an anonymous ID is used to link/associate the data received from multiple sources. However, this too is an abstract idea as the concept aims to mitigate risk in exposing personal information. 
The other steps of performing quality checks on the received data, loading the received data using an extract, transform, and load process, decomposing the received data into dimensions and facts, loading the decomposed data into a ledger, linking the received data using the anonymous ID, extracting, chronologically ordering also recite abstract idea, receiving one or more user inputs, generating an extract based on one or more inputs, and comparing stored data, i.e., gathering of data and evaluating of the gather data, is a concept that can be performed in the human mind or by a human using a pen and paper. 
Accordingly, the claim recites an abstract idea.

The examiner submits that independent claim 3 recites significantly similar subject matter as claim 10 with exception of omission of last four recited function in claim 3. Hence, claim 3 also recites certain methods of organized human activities and mental activities, thus, recites abstract idea.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a system comprising a central data hub, data analyzer, and a database of the central data hub, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer system as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment, e.g. a computer system and its component such as database. 
The examiner submits that the central data hub, i.e., data hub 205 in Fig. 1, is a generic server 202 and generic computing device of 215 of Fig. 1.
These limitation do not represent: Improvements to the functioning of a computer(s) (here, the recited central data hub and a database of the central data hub), or to any other technology or technical field  - see MPEP 2106.05(a); Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer system, or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea as identified above on a computer system or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the central data hub and/or the database of the central data hub. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer system (see Fig. 1) as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claim 4-8 further recites abstract idea of data manipulations and analysis, i.e., mental activities, without further additional elements as addressed above. Hence, they too are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claim 22 further recites concept of gathering of data from multiple sources, assigning of anonymous ID to the gathered data, and transmitting the de-identified data (i.e., anonymized data) for analysis. Hence, claim 22 further recites abstract idea as described in claim 10 above. The additional elements of a syndicated data provider and firewall are recited at high level generality amounting to no more than mere instructions to implement an abstract idea on a computer system, or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment. 
The dependent claims 2-8 and 10-20 further describe the abstract idea with reciting further additional elements. Accordingly, it is determined that claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101 and are ineligible.

Per claim 21:
Claim 21 recites: 
A computing system for generating a longitudinal data profile from multiple disparate data sources, the computing system comprising: 
at least one memory device; and 
at least one processing device coupled to the at least one memory device, wherein the at least one processing device is programmed to: 
	generate a first plurality of data records by encrypting insurance claims data using an encryption algorithm, the insurance claims data associated with medical or pharmaceutical insurance coverage for patients; 
generate first de-identified data from the first plurality of data records by assigning an anonymous ID to each record of the first plurality of data records based on a patient master list that includes a list of patient identifiers and corresponding anonymous IDs for each patient identifier; 
encrypt, using the encryption algorithm, patient details data that identifies a particular patient; 
generate a second plurality of data records from (i) services data related to a patient support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program and (ii) the encrypted patient details data; 
generate second de-identified data by assigning the anonymous ID to each record of the second plurality of data records based on the patient master list; 
generate third de-identified data by assigning the anonymous ID to each record of a third plurality of data records based on the patient master list, the third de-identified data including encrypted pharmacy data that is associated with a prescription product for patients and that has been encrypted using the encryption algorithm; 
link the first, second, and third de-identified data using the anonymous ID; and 
generate the longitudinal data profile for a patient associated with the anonymous ID from the linked first, second, and third de-identified data by organizing the first, second, and third de-identified data to generate a comprehensive history for the patient that includes data from multiple disparate healthcare data sources.
(Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites a function that generates plurality of data records, encrypting particular data using encryption algorithm, assigning an anonymous ID to each record of the plurality of data records, linking the data records using the anonymous ID and generating longitudinal data profile for a patient associated with the anonymous ID to generate a comprehensive history for the patient. In other word, the claim recites a data processing for generating a longitudinal data profile from data collected from disparate data sources (see preamble). As such, the claim recites certain methods of organizing human activities in combination of mental activities similarly as described in claim 10 above. The claim recitation of encrypting particular data using encryption algorithm is also a concept of interaction in mitigating risk by protecting information combined with mathematical concept and/or concepts that can be performed by a human with pen and paper.
Accordingly, the claim recites an abstract idea.

Under the Step 2A (prong 2), 
this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a system comprising at least one memory device and at least one processing device coupled to the at least one memory device, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer system as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment, e.g. a computer system and its component such as database. 
The examiner submits that one or more processors and a memory is disclosed in the Specification in paragraphs [0053], [0071], [0072], and [0077]-[0080]. These computer components are mere generic computer components.
These limitation do not represent: Improvements to the functioning of a computer(s) (here, at least one processing device and/or at least one memory device), or to any other technology or technical field  - see MPEP 2106.05(a); Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer system, or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea as identified above on a computer system or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the at least one memory device and at least one processing device individual or in combination. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on generic computer components as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalies US Patent No. 7,921,020 in view of Stevens (US 20080147554 A1) and Zuzek (US 20050154627 A1).
Per claim 3, Kalies discloses A computer-implemented method for generating a longitudinal data profile from multiple disparate data sources, the method comprising: 
receiving, at a central data hub (Data Repository in Fig. 1), first data including a first plurality of data records having first encrypted identifying data, wherein the first data is generated from insurance claims data associated with medical or pharmaceutical insurance coverage for patients, and wherein the first de-identified data is received at the central data hub in a standard layout (see Fig. 1, encrypted data from Pharmacies and Heath Care Facilities data is received by the data repository; col./lines 5/59-col./line 6/5, pharmacies or other health care network compile medical, financial, and other information for pharmaceutical transactions relating to specific patients, encrypts the information, and transmits the information to a data repository; col. 6, lines 24-35);
receiving, at the central data hub, second data, including a second plurality of data records having second encrypted identifying data, wherein the second data is generated from the (i) services data related to a patient support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program, and (ii) patient details data that identifies a particular patient, and wherein the second de-identified data is received at the central data hub in the standard layout (see Fig. 1, encrypted data from Pharmacies and Heath Care Facilities data is received by the data repository; col./lines 5/59-col./line 6/5, pharmacies or other health care network compile medical, financial, and other information for pharmaceutical transactions relating to specific patients, encrypts the information, and transmits the information to a data repository; col. 6, lines 24-35); 
receiving, at the central data hub, third data, including a third plurality of data records having third encrypted identifying data, wherein the third is generated from pharmacy data associated with a prescription product for patients, and wherein the third de-identified data is received at the central data hub in the standard layout (see Fig. 1, encrypted data from Pharmacies and Heath Care Facilities data is received by the data repository; col./lines 5/59-col./line 6/5, pharmacies or other health care network compile medical, financial, and other information for pharmaceutical transactions relating to specific patients, encrypts the information, and transmits the information to a data repository; col. 6, lines 24-35); 
performing, at the central data hub, data quality checks on the first, second, and third de-identified data in the standard layout (see col. 6, lines 8-20, the data is subjected to screening that includes validity check, verification, etc.; col. 6, lines 24-35); 
linking, at the central data hub, the first, second, and third de- identified data together using the patient identifier that is included in all of the first, second, and third de-identified data (see col. 6, lines 54-67, information are stored in data warehouse and are organized by being logically linked and related to facilitate subsequent queries); 
extracting a date from each of the first, second, and third plurality of data records in the linked first, second, and third de-identified data; and chronologically ordering, based on the extracted dates, the first, second, and third plurality of data records to build a longitudinal data profile for a patient, wherein the longitudinal data profile is a comprehensive history for the patient that includes all of the first, second, and third de-identified data (see col. 3, lines 57-60; col. 6, lines 60-67, a query might be prepared to retrieve a listing of all antidepressants given to a specific patient during a specified range of time, listed chronologically).
While Kalies teaches a concept of de-identified of the data to remove patient-identifying information so as to protect patient privacy (see col. 3, lines 57-60, col. 8, lines 4-6), Kalies does not specifically teach that the data warehouse receives the de-identified data from different sources and the records received from the different sources include anonymous ID. 
Stevens, however, teaches the data source de-identifying healthcare data and including healthcare data with generated anonymous linking code appended to the healthcare information and transmitting the healthcare data with the anonymous linking code to a data warehouse (see ¶0011 and ¶0012).
Therefore, as Kalies teaches a technique of de-identifying healthcare information, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to substitute one known technique of de-identifying healthcare information as taught by Stevens as a de-identification technique in Kalies. 
The combination of Kalies and Stevens does not specifically teach loading the first, second, and third de-identified data from the standard layout into a flexible layout using an extract, transform, and load process; decomposing the first, second, and third de-identified data into dimensions and facts; and loading the decomposed first, second, and third de-identified data into a database of the central data hub.
Zuzek, however, teaches a teaches loading the data from the standard layout into a flexible layout using an extract, transform, and load process; decomposing the first, second, and third de-identified data into dimensions and facts; and loading the decomposed first, second, and third de-identified data into a database (see ¶0092, the data is loaded into data processing environment. The files generated by data ETL are grouped as standard format text files … data transformation; ¶0094, extraction, transformation and loading of the data).
Hence, as the combination of Kalies and Stevens is generally directed to loading information received from various entities into a data warehouse, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention utilize any known technique of loading received data into a database as taught by Zuzek as a technique of loading data in combination of Kalies and Stevens.

Note:
In regards to descriptions of first data, second data, and third data, i.e., what they include and how they were generated, do not move to distinguish over prior art as the descriptions are non-functional descriptive material and how they were generated does not affect the steps of receiving by the central data hub in a manipulative sense. 

As per claim 4, the combination of Kalies, Stevens, and Zuzek further teaches receiving, at a data analyzer computing device communicatively coupled to the central data hub, one or more user inputs that define a subset of longitudinal data profiles stored at the central data hub wherein the data analyzer computing device is a specialized computing device for analyzing the longitudinal data profiles; generating, at the central data hub, an extract based on the one or more user inputs, wherein the extract includes the subset of longitudinal data profiles; transmitting the extract from the central data hub to the data analyzer computing device; and performing, at the data analyzer computing device, an analysis on the subset of longitudinal data profiles included in the extract (see Kalies: col. 6, lines 56-67, query might be prepared to retrieve a listing of all antidepressants given to a specific patient during a specified range of time; col./line 7/53-8/3, data relevant to the query is extracted in response to the query and may be gathered and organized into medical intelligence. Medical intelligence may be generally defined as data that has been accumulated, compiled and analyzed according to at least one result-specific algorithm to determine …)
As per claim 7, the combination of Kalies, Stevens, and Zuzek further teaches analyzing, using a data analyzer computing device communicatively coupled to the central data hub, the generated longitudinal data profile for at least one of health economics outcomes research and marketing analytics business intelligence research (see col. 3, lines 24-35, research and economic analyses). 
Furthermore, the claimed limitation of “for …” represents intended result/use of analyzing. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Kalies”, “Stevens”, and “Zuzek” as applied above in claim 7, further in view of Hollin (US 20120203565 A1). 
Per claim 8, the combination of Kalies, Stevens, and Zuzek does not explicitly disclose wherein analyzing the generated longitudinal data profile comprises generating an output that identifies a cost differential between a patient who participates in the patient support program and a patient who does not participate in the patent support program.
Hollin, however, teaches wherein analyzing the generated longitudinal data profile comprises generating an output that identifies a cost differential between a patient who participates in the patient support program and a patient who does not participate in the patent support program (¶0005, ¶0031; Fig. 3 & related text).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kalies, Stevens, and Zuzek to include the function of generating an output data, as disclosed by Hollin, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over “Kalies” in view of Thomas (US 20040078238 A1) and Joao (US 20090313049 A1). 
Per claim 21, Kalies discloses A computing system for generating a longitudinal data profile from multiple disparate data sources, the computing system comprising: 
at least one memory device (see Fig. 1; claim 1, computer fitted with database necessarily teaches at least one memory device); and 
at least one processing device coupled to the at least one memory device, wherein the at least one processing device is programmed to (see Fig. 1; claim 1, computer with functions necessarily teaches at least one processing device such as CPU or processor):
generate a first plurality of data records by encrypting data using an encryption algorithm, the data associated with healthcare data for patients (see Fig. 1, encrypted data from Pharmacies and Heath Care Facilities data is received by the data repository; col./lines 5/59-col./line 6/5, pharmacies or other health care network compile medical, financial, and other information for pharmaceutical transactions relating to specific patients, encrypts the information, and transmits the information to a data repository; col. 6, lines 24-35);
generate first de-identified data from the first plurality of data records (see col. 3, lines 57-60, col. 8, lines 4-6; col. 9, lines 51-52, the data is de-identified); 
encrypt, using the encryption algorithm, patient details data that identifies a particular patient (see Fig. 1, encrypted data from Pharmacies and Heath Care Facilities data is received by the data repository; col./lines 5/59-col./line 6/5, pharmacies or other health care network compile medical, financial, and other information for pharmaceutical transactions relating to specific patients, encrypts the information, and transmits the information to a data repository; col. 6, lines 24-35); 
generate a second plurality of data records from (i) services data related to a patient support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program and (ii) the encrypted patient details data (see Fig. 1, encrypted data from Pharmacies and Heath Care Facilities data is received by the data repository; col./lines 5/59-col./line 6/5, pharmacies or other health care network compile medical, financial, and other information for pharmaceutical transactions relating to specific patients, encrypts the information, and transmits the information to a data repository; col. 6, lines 24-35); 
generate second de-identified data (see col. 3, lines 57-60, col. 8, lines 4-6; col. 9, lines 51-52, the data is de-identified); 
generate third de-identified data, the third de-identified data including encrypted pharmacy data that is associated with a prescription product for patients and that has been encrypted using the encryption algorithm (see Fig. 1, encrypted data from Pharmacies and Heath Care Facilities data is received by the data repository; col./lines 5/59-col./line 6/5, pharmacies or other health care network compile medical, financial, and other information for pharmaceutical transactions relating to specific patients, encrypts the information, and transmits the information to a data repository; col. 6, lines 24-35; col. 8, lines 4-6; col. 9, lines 51-52, the data is de-identified);
link the first, second, and third de-identified data using the patient identifier (see col. 6, lines 54-67, information are stored in data warehouse and are organized by being logically linked and related to facilitate subsequent queries); and 
generate the longitudinal data profile for a patient associated with the patient identifier from the linked first, second, and third de-identified data by organizing the first, second, and third de-identified data to generate a comprehensive history for the patient that includes data from multiple disparate healthcare data sources (see col. 6, lines 54-67, information are stored in data warehouse and are organized by being logically linked and related to facilitate subsequent queries).
While Kalies teaches a concept of de-identified of the data to remove patient-identifying information so as to protect patient privacy (see col. 3, lines 57-60, col. 8, lines 4-6), Kalies does not specifically teach assigning an anonymous ID to each record of the first, second, and third plurality of data records based on a patient master list that includes a list of patient identifiers and corresponding anonymous IDs for each patient identifier. 
Thomas, however, teaches assigning an anonymous ID to each record of the first, second, and third plurality of data records based on a patient master list that includes a list of patient identifiers and corresponding anonymous IDs for each patient identifier (see abstract, replacing each of the patient identifiers with an associated anonymous identifier from the related pair identifier; ¶0007).
Hence, as Kalies teaches a technique of de-identifying of data, it would have been obvious to substitute one know technique with another known technique as taught by Thomas in de-identifying of data Kalies. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of Thomas to Kalies as the combination provide a more complete set of medical records from a given patient to be provided to research and development while still reserving patient anonymity (Thomas: ¶0006).
The combination of Kalies and Thomas does not specifically teach the particular description of the data being generated and collected as recited in the claim. However, as the combination of Kalies and Thomas teaches collection of medical, financial, and other information for pharmaceutical transactions relating to specific patients, it would have been obvious to collect any known type of information including insurance claims data associated with medical or pharmaceutical insurance coverage for patients (see Joao: ¶0160 on database that collects various types of data including insurance claim, insurance coverage, etc.).


Allowable Subject Matter
Claims 5, 6, 10, and 22 would be allowable over the current prior art contingent on overcoming the 112 and 101 rejections.



Response to Amendment
Applicant’s argument regards to withdrawn claim 21 is persuasive. As such, this action withdraws the election by original presentation in the last office action.
101 Rejection(s)
The applicant presents two assertions in supporting his conclusion that claims 3-8 and 10 are directed to patent-eligible subject matter under 101. The two assertions include: a) claims do not recite a judicial exception enumerated in the 2019 PEG and b) even if the claims recite a judicial exception enumerated in the 2019 PEG, the claims integrate alleged abstract idea into a practical application that imposes a meaningful limit on the alleged abstract idea.
In response, the applicant is directed to the 101 rejection section for detail analysis on the judicial exception(s) enumerated in the 2019 PEG. In response to the applicant’s assertion that the claims impose a meaningful limit on the alleged abstract idea, the examiner finds that the argument is not persuasive as the applicant merely provide assertion rather than evidence/rationale as to the assertion. 

103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160283568 discloses a system and method for generating multi-segment longitudinal database queries on large sets across database tables. The longitudinal queries can be queries configured to include time organization, and can be used to compare individuals having a first condition with a control group (or individuals with a second condition), to draw inferences about the nature of the first condition, or similarities and/or differences between the two conditions. The query engine can then perform predictive analysis on a community as a whole to predict prevalence of a condition, predict risks of certain populations exhibiting the condition, predict an order of events that signal having a particular condition, and/or other such measures. The system can also track groups of individuals over multiple user defined points through time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685